Citation Nr: 0909255	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  08-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  The appellant is the Veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the RO in Boston, 
Massachusetts, which in part, denied the appellant's claim of 
service connection for the cause of the Veteran's death and 
DIC benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in December 2005.  The death certificate 
shows the immediate cause of death was sarcoma of the pelvis.

2.  Sarcoma of the pelvis did not manifest during service or 
within one year of separation from service, and is not shown 
to be causally related to service or proximately due to or 
the result of a service-connected disease or injury.

3.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death, 
nor was he a former prisoner of war who died after September 
30, 1999. 




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008). 

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA provided the appellant with the required notice regarding 
her claims, in correspondence dated in March 2006, September 
2006, and October 2006.  These letters notified the appellant 
of VA's responsibilities in obtaining information to assist 
her with completing her claim, and identified her duties in 
obtaining information and evidence to substantiate the claim.  
These letters also provided notice of the type of evidence 
necessary to establish a disability rating or effective date, 
pursuant to the recent holding in the Dingess decision.  

The notice letters did not specifically identify all of the 
disorders for which the Veteran was service-connected for at 
the time of his death as required by Hupp, supra.  
Nonetheless, the February 2009 Appellant's Brief cited all 
four of these disabilities as well as having noting the 
specific disability evaluations assigned.  In addition, it 
was specifically argued that these service-connected 
disorders played a role in causing the Veteran's death 
because they prevented curative treatment of a pelvic 
sarcoma.  Clearly then, the appellant had actual knowledge of 
the disabilities for which the Veteran was service-connected 
for at the time of his death.  If there was any further 
deficiency in the notice to the appellant, the Board finds 
that the presumption of prejudice on the VA's part has been 
rebutted in this case based upon communications submitted by 
the appellant's representative which demonstrate actual 
knowledge of the evidence necessary to sustain the claim.  
See Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
treatment records, pertinent post-service records of private 
medical treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  

The Board acknowledges that a VA medical opinion was not 
obtained in this case, but finds that an opinion is not 
necessary in order to decide the appellant's claim.  There 
are two pivotal cases which address the need for a VA 
examination or opinion, Duenas v. Principi, 18 Vet. App. 512 
(2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.

The Veteran's service treatment records are void of any 
complaints or treatment for cancer, to include sarcoma of the 
pelvis.  There also is no allegation or credible evidence of 
a continuity of symptoms since service and no competent 
medical evidence otherwise showing that sarcoma of the pelvis 
was incurred in service or within the presumptive period.  
Moreover, there is no evidence, other than the appellant's 
contention, that suggests a link between the sarcoma of the 
pelvis and a service-connected disability.  For the reasons 
stated, a VA medical examination is not warranted.




Service Connection for Cause of Death

Legal Criteria 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
malignant tumors, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2008).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008). 

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  Id.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).


Factual Background 

At the time of the Veteran's death, service connection was in 
effect for bilateral sensorineural deafness (rated 30 percent 
disabling); PTSD (rated 30 percent disabling); complex 
partial seizures (rated 10 percent disabling); and tinnitus 
(rated 10 percent disabling).  

The Veteran was last evaluated for his service-connected 
disorders of bilateral sensorineural deafness and tinnitus, 
at a September 1997 VA examination.  At that time, the 
Veteran was shown to have Level X hearing in the left ear and 
Level IV hearing in the right ear.  The diagnosis was 
deafness, left ear, sensorineural.  There is no evidence of 
further complaint or clinical treatment for hearing problems 
or tinnitus after 1997.

The Veteran was service-connected for partial complex 
seizures in an April 1998 RO decision.  A review of the 
record shows the last report of "seizure activity" occurred 
in 1997 when the Veteran was treated for episodes of 
faintness, with loss of speech ability, but maintained 
alertness.  There are no records of further complaint or 
clinical treatment for seizure activity after January 1997, 
although the Veteran was continued on his medication 
(Tegetrol) for seizure control.  

The last examination for PTSD was in February 1999, in 
connection with a January 1998 claim for an increased rating.  
Following the examination, the diagnosis was PTSD, chronic 
and major depressive disorder, moderate, currently in 
remission.  The GAF score was 65, reflective of mild 
symptomatology and a noted improvement from a GAF of 60 in 
1997.  The examiner commented that the Veteran's degree of 
symptomatology was not more severe and disabling than it was, 
due to the Veteran's high level of functioning and strong 
personality.  The RO denied the increased rating claim, as 
the evaluation for PTSD remained at 30 percent.  There are no 
records showing further complaint or clinical treatment for 
PTSD or related symptoms after February 1999.

In support of her claim, the appellant has submitted copies 
of newspaper articles and private treatment records.  The 
newspaper articles show that in 1945, the Veteran's carrier 
came under Japanese aerial attack while he was aboard.  The 
Veteran, who had initially been knocked unconscious during 
the attack, was forced to abandon his ship, but survived 
after being stranded at sea for several hours.  The article 
further indicated that the Veteran was awarded several 
service awards.  

The private post-service medical records show the Veteran 
presented for evaluation in October 2005 complaining of a 
recent onset of left hip pain and weight loss.  A MRI scan of 
the hip showed a large mass involving the left inferior pubic 
ramus and ischium.  There was encasement of the left sciatic 
nerve by tumor as well.  A pelvic mass CT scan guided biopsy 
confirmed a large poorly differentiated sarcoma involving the 
left pelvis.  After a surgery consult, the Veteran was 
determined not to be a good candidate for surgery.  The 
surgeons felt that the Veteran could benefit from local 
therapy or chemotherapy.  Another physician did not believe 
the Veteran was a good candidate for those treatment options 
due to his age and general condition.  

A November 2005 clinical note shows that Dr. G., of the 
radiation oncology department, did not consider chemotherapy 
to be a viable option given the Veteran's age and debilitated 
condition, and because the response rates with sarcomas were 
noted to be lower with chemotherapy treatment rather than 
with epithelial malignancies.  Dr. G. also noted that even if 
there was a response to radiotherapy, it would likely be 
transient and not long-lasting.  However, since the Veteran 
was experiencing significant pain, palliative radiation 
therapy to the left pelvic tumor was initiated.  

A November 2005 post-treatment summary report shows that the 
Veteran was in very poor condition at the onset of radiation 
therapy, due to the severe pain from the very large pelvic 
mass which had eroded into a substantial portion of his pubic 
ramus and left hip.  The sarcoma was felt to most likely have 
been radiation-induced, given the Veteran's history of prior 
radiation treatments for adenocarcinoma of prostate in 1992.  
The report further states that the Veteran's clinical 
condition continued to decline and he had a difficult time 
tolerating radiation treatment.  It was indicated that it was 
very difficult for the Veteran to get on the examination 
table and remain still throughout treatment; he also did not 
tolerate narcotics well, thus preventing adequate 
premedication.  For those reasons, the decision was made to 
administer two high dose fractions to end his radiation 
treatment quickly.  The Veteran was discharged to hospice 
care for further care.

In a September 2006 letter submitted in connection with the 
instant claim, Dr. G., wrote that "radiation therapy 
treatments could not be completed as initially prescribed due 
to the Veteran's declining clinical condition."


Analysis

The Veteran died in December 2005.  The death certificate 
shows the Veteran's immediate cause of death was sarcoma of 
the pelvis.  No condition was certified as an underlying 
cause of death.  An autopsy was not performed.  

The appellant acknowledges that the immediate cause of the 
Veteran's death was sarcoma of the pelvis.  However, she and 
her representative essentially aver that the Veteran's 
service-connected disorders prevented more aggressive 
treatment for the sarcoma and in such manner caused or 
materially contributed to his death.  They allege that while 
alternative (and presumably more aggressive and life-saving) 
courses of treatment were offered, to include radiofrequency 
ablation of the sarcoma, a hemipelvectomy, and infusion 
chemotherapy; such treatment options were not viable due to 
the Veteran's general "constitutional state" and physical 
condition, secondary to the service-connected PTSD and 
epilepsy related to his injuries in combat.  They allege that 
the only course of treatment was palliative in nature with 
use of medication.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is not in favor of the 
appellant's claim.  With respect to whether service 
connection is warranted for sarcoma of the pelvis on a direct 
basis or presumptive basis, the Board notes that service 
treatment records do not include findings, complaints or 
diagnoses of cancer, including sarcoma of the pelvis or 
prostate cancer.  There are no competent medical opinions or 
other evidence in the record which links sarcoma of the 
pelvis (or prostate cancer) to an aspect of military service.  
Rather, the sarcoma was discovered in 2005; many years after 
service, and bears no direct etiological relationship to 
service.  In fact, the private oncology records reflect that 
the sarcoma was believed to most likely have been 
"radiation-induced" secondary to a history of prior 
radiation therapy for prostate cancer in 1992.  It is also 
uncontroverted that sarcoma of the pelvis (and the prostate 
cancer as well) did not manifest for many decades after 
service.  Therefore, neither direct nor presumptive service 
connection is warranted for the Veteran's sarcoma of the 
pelvis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The appellant has not provided nor identified any probative 
medical evidence or opinion to support her contentions.  
While the records confirm that Veteran's treating physicians 
did not believe local therapy or chemotherapy were viable 
options due to the Veteran's age and general debilitated 
condition, there was no specific indication that the service-
connected disorders in and of themselves were considered to 
be significantly debilitating and a bar to more aggressive, 
life-saving treatment.  

The Board has considered the September 2006 letter from Dr. 
G., in which he stated the Veteran's treatment could not be 
completed as initially prescribed because of his declining 
clinical condition.  Dr. G. did not, however, indicate that 
the Veteran's any of the Veteran's service-connected 
disorders, acting in concert with other disorders or alone, 
prevented more aggressive treatment of the sarcoma - thereby 
materially contributed to his death.  

The Board also finds it significant that the evidentiary 
record is absent complaints or medical treatment for any of 
the service-connected disorders in recent years, as far back 
as 1999.  Even so, the Board finds no medical opinions or 
evidence in the records to suggest that any of the service-
connected disorders were considered significantly 
debilitating at that time.  

There is nothing else in the claims file, other than the 
appellant's contentions, which would tend to establish that a 
service-connected disability caused or contributed the 
Veteran's death.  The appellant's contentions as to the 
veteran's cause of death, based upon her own beliefs and her 
familiarity with the late Veteran's medical history, are not 
entitled to any probative weight.  The record does not show 
that she has received the requisite formal medical training 
and accreditation necessary to make medical diagnoses or 
present opinions regarding issues of medical causation and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the pelvic sarcoma which directly caused the Veteran's 
death was not shown in service; and as the record is absent 
any probative medical opinion showing the Veteran's service-
connected disabilities caused the Veteran's death by 
preventing curative treatment, service connection for the 
veteran's cause of death must be denied.


DIC Benefits under 38 U.S.C.A. § 1318

Legal Criteria 

VA law provides that even if the veteran's death was not due 
to a service-related condition, dependency and indemnity 
compensation benefits are payable under certain specific 
circumstances if the veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability which had been totally disabling for a 
specified period of time: (1) the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately  preceding 
death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that the veteran filed a claim for disability compensation 
during his or her lifetime and one of the following 
circumstances is satisfied: (1) The veteran would have 
received total disability compensation at the time of death 
for a service-connected disability rated totally disabling 
for the period specified in paragraph (a)(2) of this section 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with Sec. 
3.156(c)and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section; or (3) At the 
time of death, the veteran had a service-connected disability 
that was continuously rated totally disabling by VA for the 
period specified in paragraph (a)(2), but was not receiving 
compensation because: (i) VA was paying the compensation to 
the veteran's dependents; (ii) VA was withholding the 
compensation under authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; (iii) The veteran had not waived 
retired or retirement pay in order to receive compensation; 
(iv) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (v) VA was withholding payments because 
the veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (vi) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. 
§ 3.22(b) (2008). 


Analysis 

Evaluating this claim under applicable law, the Board notes 
that at the time of the Veteran's death service connection 
was in effect for bilateral sensorineural deafness (rated 30 
percent disabling); post-traumatic stress disorder (rated 30 
percent disabling); complex partial seizures (rated 10 
percent disabling); and tinnitus (rated 10 percent 
disabling).  The veteran was also granted a TDIU effective 
March 21, 1997.  

As the Veteran did not have any service-connected 
disabilities that were continuously rated totally disabling 
for 10 or more years immediately preceding death, or 
continuously rated totally disabling for at least five years 
from the date of his separation from service, the "totally 
disabling" requirement under 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 has not been met.  Additionally, the veteran 
was not a former prisoner of war who died after September 30, 
1999.   

The Board further finds that the veteran was not "entitled 
to receive" compensation for service-connected disability 
rated totally disabling for a continuous period of at least 
10 years immediately preceding his death within the meaning 
of the law as none of the circumstances specified in 38 
C.F.R. § 3.22(b) under which a veteran might have been 
entitled to receive compensation but was not in actual 
receipt of compensation are shown or alleged to be applicable 
in the present case.

Consequently, dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 are not warranted.  
There has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant identified any 
other basis for granting this claim.  The facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


